Name: Commission Regulation (EEC) No 2034/80 of 28 July 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 80 Official Journal of the European Communities No L 201 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2034/80 of 28 July 1980 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1011 /80 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agri ­ cultural policy (J), as last amended by Regulation (EEC) No 1523/80 (4), Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (5), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 (6), as last amended by Regu ­ lation (EEC) No 1819/80 (7); Whereas the 1980/81 marketing year for cereals starts on 1 August 1980 ; whereas, from that date, the new cereal prices have to be used for calculating the monetary compensatory amounts applicable to cereals and to certain products and goods which fall within the milk and milk products sector or the egg, poultry or albumin sectors or which come within the scope of Regulation (EEC) No 1059/69 (*); Whereas it is also necessary to take into account that, with effect from 1 August 1980, the new representative rates fixed by Council Regulation (EEC) No 878/77 of 26 April 1977 ('), as last amended by Regulation (EEC) No 1366/80 (10), will apply to cereals and poultry products ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts ("), as amended by Regulation (EEC) No 1544/78 ("), specifies that monetary compensatory amounts fixed in advance shall be adjusted if a new representative rate which was decided upon before the application for advance fixing was lodged, takes effect during the period of validity of the certificate ; whereas this situation now arises only in the pigmeat sector in the Federal Republic of Germany, in Italy and in the Benelux countries ; Whereas, for the reasons given above, it is necessary to amend Regulation (EEC) No 2140/79 with effect from 1 August 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, l) OJ No L 106, 12 . 5 . 1971 , p. 1 . J) OJ No L 108 , 26. 4 . 1980, p. 3 . ') OJ No L 84, 4 . 4 . 1979, p. 1 . 4) OJ No L 152, 20 . 6 . 1980, p. 1 . s) OJ No L 178 , 1 . 7 . 1978 , p. 63 . ¢) OJ No L 247 , 1 . 10 . 1979, p. 1 . 7) OJ No L 179, 14 . 7 . 1980 , p. 1 . ( ¢) OJ No L 141 , 12 . 6 . 1969, p. 1 . O OJ No L 106, 29 . 4 . 1977, p . 27 . (10) OJ No L 140, 5 . 6 . 1980, p. 19 . H OJ No L 37 , 7 . 2 . 1978 , p. 5 . (") OJ No L 182 , 5 . 7 . 1978 , p . 7 . No L 201 12 Official Journal of the European Communities 1 . 8 . 80 2 . Annexes II, III and IV are replaced by Annexes II, III and IV hereto. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2140/79 is hereby amended as follows : 1 . Parts 1 , 4, 8 and subheading 23.07 B in Part 5 of Annex I are replaced by the Parts given in Annex I hereto . Article 2 This Regulation shall enter into force on 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1980 . For the Commission Finn GUNDELACH Vice-President 1 . 8 . 80 Official Journal of the European Communities No L 201 /3 ANNEXE I  ANNEX I  ANHANG I  ALLEGATO I  BIJLAGE I  BILAG I PARTIE 1  PART 1  TEIL 1  PARTE 1 »  DEEL 1  DEL 1 SECTEUR DES CÃ RÃ ALES  CEREALS  SEKTOR GETREIDE SETTORE CEREALI  SECTOR GRANEN  KORN Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrage  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants i octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/t Belgique/ Luxembourg FB/Flux/t Nederland Fl/t United Kingdom £/t Ireland £/t Italia Lit/t France FF/t 1 2 3 4 5 6 7 8 10.01 A 42,43 120,7 8,32 1,843 3 448 10.01 B 63,04 179,3 12,36 2,738 5 124 10.02 39,67 112,8 7,78 1,723 3 224 10.03 37,75 107,4 7,40 1,639 3 068 10.04 36,31 103,3 7,12 1,577 2 952 10.05 B 37,75 107,4 7,40 1,639 3 068 10.07 B 37,16 105,7 7,29 1,614 3 020 10.07 C 37,16 105,7 7,29 1,614 3 020 11.01 A 53,85 153,2 10,56 2,339 4 377 11.01 B 49,99 142,2 9,81 2,171 4 063 11.02 A I a) 87,81 249,8 17,22 3,814 7 137 11.02 A I b) 58,16 165,4 11,41 2,526 4 727 11.01 C 38,50 109,5 7,55 1,672 3 130 11.01 D 37,04 105,4 7,27 1,609 3011 11.01 E I 52,85 150,3 10,37 2,295 4 295 11.01 E II 34,73 98,8 6,81 1,508 2 823 ex 11.01 G (1) 37,90 107,8 7,43 1,646 3 081 ex 11.01 G O 37,90 107,8 7,43 1,646 3 081 11.02 A II 40,46 115,1 7,94 1,757 3 289 11.02 A III 52,85 150,3 10,37 2,295 4 295 11.02 A IV 50,84 144,6 9,97 2,208 4 132 11.02 A V a) 1 56,62 161,1 11,11 2,459 4 602 11.02 A V a) 2 56,62 161,1 11,11 2,459 4 602 11.02 A V b) 38,50 109,5 7,55 1,672 3 130 No L 201 /4 Official Journal of the European Communities 1 . 8 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero delta tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l' importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l' importation et i percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden &gt; Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom Ireland Italia France DM/t FB/Flux/t Fl/t i/t £/t Lit/t FF/t 1 2 3 4 5 6 7 8 ex 11.02 A VII (l ) 37,90 107,8 7,43 1,646 3 081 ex 1 1.02 A VII O 37,90 107,8 7,43 1,646 3 081 11.02 B I a) 1 38,50 109,5 7,55 1,672 3 130 11.02 B I a) 2 aa) 37,04 105,4 7,27 1,609 3011 11.02 B I a) 2 bb) 37,04 105,4 7,27 1,609 3011 11.02 B I b) 1 52,85 150,3 10,37 2,295 4 295 11.02 B I b) 2 50,84 144,6 9,97 2,208 4 132 11.02 B II a) 43,27 123,1 8,49 1,879 3 517 11.02 B II b) 40,46 115,1 7,94 1,757 3 289 11.02 B II c) 38,50 109,5 7,55 1,672 3 130 ex 11.02 B II d) (') ' 37,90 107,8 7,43 1,646 3 081 ex 11.02 B II d) (2) 37,90 107,8 7,43 1,646 3 081 11.02 C I 43,27 123,1 8,49 1,879 3 517 11.02 C II 40,46 115,1 7,94 1,757 3 289 11.02 C III 60,40 171,8 11,85 2,623 4 909 11.02 C IV 37,04 105,4 7,27 1,609 3 011 11.02 C V 38,50 109,5 7,55 1,672 3 130 ex 11.02 C VI (') 37,90 107,8 7,43 1,646 3 081 ex 11.02 C VI O 37,90 107,8 7,43 1,646 3 081 11.02 D I 43,27 123,1 8,49 1,879 3 517 11.02 D II 40,46 115,1 7,94 1,757 3 289 11.02 D III 38,50 109,5 7,55 1,672 3 130 11.02 D IV 37,04 105,4 7,27 1,609 3011 11.02 D V 38,50 109,5 7,55 1,672 3 130 ex 11.02 D VI (') 37,90 107,8 7,43 1,646 3 081 ex 11.02 D VI (J) 37,90 107,8 7,43 1,646 3 081 11.02 E I a) 1 38,50 109,5 7,55 1,672 3 130 11.02 E I a) 2 37,04 105,4 7,27 1,609 3011 11.02 E I b) 1 52,85 150,3 10,37 2,295 4 295 11.02 E I b) 2 65,36 185,9 12,82 2,839 5 313 11.02 E II a) 43,27 123,1 8,49 1,879 3 517 11.02 E II b) 40,46 115,1 7,94 1,757 3 289 11.02 E II c) 41,52 118,1 8,14 1,803 3 375 ex 11.02 E II d) 2 (') 37,90 107,8 7,43 1,646 3 081 ex 11.02 E II d) 2 (2) 37,90 107,8 7,43 1,646 3 081 11.02 F I 43,27 123,1 8,49 1,879 3 517 11.02 F II 40,46 115,1 7,94 1,757 3 289 11.02 F III 38,50 109,5 7,55 1,672 3 130 1.8 . 80 Official Journal of the European Communities No L 201 /5 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir Ã l'importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants i octroyer Ã l'importation et Ã percevoir i l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom Ireland Italia France DM/t FB/Flux/t Fl/t £/t £/t Lit/t FF/t 1 2 3 4 5 6 7 8 11.02 F IV 37,04 105,4 7,27 1,609 3011I 11.02 F V 38,50 109,5 7,55 1,672 3 130 ex 11.02 F VII (') 37,90 107,8 7,43 1,646 3 081 ex 11.02 F VII O 37,90 107,8 7,43 1,646 3 081 11.02 G I 31,82 90,5 6,24 1,382 2 586 11.02 G II 25,67 73,0 5,03 1,115 2 086 11.07 A I a) 75,52 214,8 14,81 3,280 6 138 11.07 A I b) 56,43 160,5 11,07 2,451 4 586\ 11.07 A II a) 67,19 191,1 13,18 2,918 5 461 11.07 A II b) 50,20 142,8 9,85 2,180 4 081\ 11.07 B 58,51 166,4 11,48 2,541 4 755 11.08 A I O 57,00 162,1 11,18 2,476 4 633 11.08 A III (J) 87,82 249,8 17,23 3,814 7 138 11.08 A IV O 60,77 172,9 11,92 2,639 - 4 940 11.08 A V (J) 57,00 162,1 11,18 2,476 4 633 11.09 152,73 434,5 29,96 6,633 12 414 17.02 B II a) (') 74,36 211,5 14,59 3,230 6 044\ 17.02 B II b) O 57,00 162,1 11,18 2,476 4 633\ 21.07 F II 57,00 162,1 11,18 2,476 4 633 23.02 A I a) 10,61 30,2 2,08 0,461 863 23.02 A I b) 34,20 97,3 6,71 1,485 2 780 23.02 A II a) 9,43 26,8 1,85 , 0,410 767 23.02 A II b) 37,73 107,3 7,40 1,639 3 067 23.03 A I 67,94 193,3 13,33 2,951 5 522 23.07 B I a) 1 (') 6,04 17,2 1,18 0,262 491 23.07 B I a) 2 (') (7) 6,04 17,2 1,18 0,262 491l 23.07 B I b) 1 O 18,87 53,7 3,70 0,820 1 534 23.07 B I b) 2 (') (7) 18,87 53,7 3,70 0,820 1 534 23.07 B I c) 1 O 37,75 107,4 7,40 1,639 3 068 23.07 B I c) 2 O (7) 37,75 107,4 7,40 1,639 3 068 No L 201 /6 Official Journal of the European Communities 1 . 8 . 80 Notes (') Millet. (2) Grain sorghum. (J) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated bv means of the following formula : aC = 1 000 x 1-176 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (4) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1-282 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') Pursuant to Regulation (EEC) No 2730/75, the product falling within subheading 17.02 B I is subject to the same compensa ­ tory amount as products falling'within subheading 17.02 B II . (*) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs/t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 1 2 % but less than 30 % 36-82 121-0 8-34 1-420 2 658 30 % or more but less than 50 % 73-64 242-0 16-68 2-840 5 315 (a) In trade with non-member countries, the coefficient 1 ¢ 80 shall be applied to the supplementary amounts indicated above. (b) When completing customs formalities , the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . (7) In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied. 1 . 8 . 80 Official Journal of the European Communities No L 201 /7 PARTIE 4  PART 4  TEIL 4  PARTE 4 »  DEEL 4  DEL 4 SECTEUR DES Ã UFS ET DE LA VIANDE DE VOLAILLE  EGGS AND POULTRY SEKTOR EIER UND GEFLÃ GELFLEISCH  SETTORE UOVA E POLLAME SECTOR EIEREN EN PLUIMVEE  FJERKRÃ KÃD OG Ã G Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  Monetxre udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom Ireland Italia France DM FB/Flux Fl £ £ Lit FF 1 2 3 4 5 6 7 8  100 piÃ ¨ces/100 pieces/100 StÃ ¼ck/100 pezzi/100 stuks/100 stk.  01.05 A I 3,12 8,9 0,61 0,136 254 01.05 A II 1,47 4,2 0,29 ' 0,064  100 kg  120 01.05 B I 5,78 16,5 1,13 0,251 470 01.05 B II 9,12 25,9 1,79 0,396 741 01.05 B III 8,22 23,4 1,61 0,357 668 01.05 B IV 6,15 17,5 1,21 0,267 500 01.05 B V 10,02 28,5 1,97 0,435 815 02.02 A I a) 7,27 20,7 1,43 0,316 591 02.02 Alb) 8,26 23,5 1,62 0,359 672 02.02 A I c) 9,00 25,6 1,77 0,391 732 02.02 A II a) 10,73 30,5 2,10 0,466 872 02.02 A II b) 13,03 37,1 2,55 0,566 1 059 02.02 A II c) 14,47 41,2 2,84 0,629 1 176 02.02 A III a) 11,74 33,4 2,30 0,510 954 02.02 A III b) 12,83 36,5 2,52 0,557 1 043 02.02 A IV 8,79 25,0 1,72 0,382 715 02.02 A V 14,32 40,7 2,81 0,622 1 164 02.02 B I 22,89 65,1 4,49 0,994 1 861 02.02 B II a) 1 9,90 28,2 1,94 0,430 805 02.02 B II a) 2 15,92 45,3 3,12 0,691 1 294 02.02 B II a) 3 14,12 40,2 2,77 0,613 1 147 02.02 B II a) 4 9,67 27,5 1,90 0,420 786 02.02 B II a) 5 15,75 44,8 3,09 0,684 1 280 02.02 B II b) 7,44 21,2 1,46 0,323 605 02.02 B II c) 5,15 14,7 1,01 0,224 419 02.02 B II d) 1 19,25 54,8 3,78 0,836 1 565 02.02 B II d) 2 14,07 40,0 2,76 0,611 1 143 No L 201 /8 Official Journal of the European Communities 1 . 8 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l'importation et Ã octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants i octroyer Ã l'importation et i percevoir i l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom Ireland Italia France DM FB/Flux Fl Ã µ £ Ut FF 1 2 , 3 4 5 6 7 8  100 kg  02.02 B II d) 3 13,63 38,8 2,67 0,592 1 108 02.02 B II e) 1 18,61 52,9 3,65 0,808 1 513 02.02 B II e) 2 aa) 6,59 18,8 1,29 0,286 536 02.02 B II e) 2 bb) 11,87 33,8 2,33 0,515 965 02.02 B II e) 3 12,81 36,4 2,51 0,556 1 041 02.02 B II f) 22,89 65,1 4,49 0,994 1 861 02.02 C 5,15 14,7 1,01 0,224 419 02.05 .C 11,45 32,6 2,25 0,497 930  100 piÃ ¨ces/ 100 pieces/ 100 StÃ ¼ck/100 pezzi/100 stuks/100 stk.  6,3 0,44 0,096 18004.05 A I a) 1 2,22 04.05 A I a) 2 0,92 2,6 0,18 0,040  100 kg  75 04.05 A I b) 9,64 27,4 1,89 0,419 1 783 04.05 B I a) 1 43,56 123,9 8,54 1,892 3 541 04.05 B I a) 2 11,18 31,8 2,19 0,486 909 04.05 B I b) 1 19,66 55,9 3,86 0,854 1 598 04.05 B I b) 2 21,01 59,8 4,12 0,913 1 708 04.05 B I b) 3 45,10 128,3 8,85 1,959 3 666 35.02 A II a) 1 39,13 111,3 7,67 1,699 3 180 35.02 A II a) 2 5,30 15,1 1,04 0,230 431 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s 1 . . 8 . 80 Official Journal of the European Communities No L 201/ 19 / 201 / 9 I Am ou nt st o be ch ar ge d on im po rts an d gr an te d on ex po rts Am ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts CC T he ad in g N o D es cr ip tio n N ot es G er m an y DM /1 00 kg (a ) Be lg. /L ux . Bf rs /L frs /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) Ir el an d £/ 10 0 kg (a ) Ita ly Lit /1 00 kg (a) F ra nc e FF /1 00 kg (a ) 1 2 3 4 5 6 7 8 201/9 10 23 .0 7 B Ia )3 O  23 .0 7 B Ia )4 O        23 .0 7 B Ib )3 o 0 -6 0 1 -7 0 -1 2 0 -0 2 6  49  23 .0 7 B Ic )3 o 1 -8 9 5 -4 0 -3 7 0 -0 8 2  15 3  23 .0 7 B II (')        No L 201 / 10 Official Journal of the European Communities 1 . 8 . 80 Notes (') When completing customs formalities , the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey, per 100 kg of the finished product. If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (excluding whey) in the finished product of : Germany DM/100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Netherlands Fl/100 kg United Kingdom £/100 kg Ireland Lit/100 kg Italy Lit/100 kg France FF/ 100 kg More than 12 but less than 30 % 3-68 12 - 1 0-83 0-142  266  30 or more but less than 50 % 7-36 24-2 1-67 0-284  532  50 or more but less than 70 % 11-05 36-3 2-50 0-426  797  70 or more but less than 80 % 13-81 45-4 3 - 13 0-533  997  80 % or more 15-65 51-4 3-55 0-604  1 129  In trade with non-member countries, the coefficient 1 ¢ 80 shall be applied to the supplementary amounts indicated above. In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979), the coefficient 1-80 shall be applied to the supplementary amounts indicated above. However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976). 1 . 8 . 80 Official Journal of the European Communities No L 201 / 11 PARTIE 8  PART 8  TEIL 8  PARTE 8 »  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCÃ  heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l' importation et i octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer i l'importation et i percevoir i l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom Ireland Italia France DM/100 kg FB/Flux/ 100 kg Fl/ 100 kg £/ 100 kg £/100 kg Lit/100 kg FF/ 100 kg 1 2 3 4 5 6 7 8 17.04 D I a) 6,76 19,50 1,33 0,294 549 17.04 D I b) 1 3,60 0 0 0 0 17.04 D I b) 2 5,15 14,50 1,01 0,224 419 17.04 D I b) 3 aa) 6,70 19,00 1,31 0,291 545 17.04 D I b) 3 bb) 6,94 19,50 1,36 0,302 564 17.04 D I b) 4 7,98 22,50 1,56 0,347 649 17.04 D I b) 5 8,44 24,00 1,66 0,367 686 17.04 D I b) 6 8,90 25,50 1,75 0,387 724 17.04 D I b) 7 9,10 26,00 1,78 0,395 739 17.04 D I b) 8 9,56 27,00 1,87 0,415 777 17.04 D II a) 13,00 40,50 2,80 0,526 981 17.04 D II b) 1 11,61 36,50 2,52 0,466 868 17.04 D II b) 2 13,66 42,50 2,93 0,555 1 035 17.04 D II b) 3 13,13 40,00 2,76 0,541 1 010 17.04 D II b) 4 11,25 33,50 2,31 0,473 884 18.06 B I 5,50 17,00 1,17 0,224 420 18.06 B II a) 11,22 36,00 2,48 0,443 825 18.06 B II b) 16,02 52,00 3,57 0,628 1 170 18.06 C I 11,52 36,50 2,53 0,458 854 18.06 C II a) 1 4,53 13,00 0,89 0,197 368 18.06 C II a) 2 5,53 16,00 1,09 0,240 450 18.06 C II b) 1 9,94 30,00 2,08 0,410 766 18.06 C II b) 2 11,94 37,00 2,54 0,488 910 18.06 C II b) 3 13,84 43,00 2,98 0,558 1 042 18.06 C II b) 4 16,24 51,00 3,53 0,651 1 214 18.06 D I a) (') 21,88 71,50 4,93 0,849 1 589 No L 201 / 12 Official Journal of the European Communities 1 . 8 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l' importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer i l'importation et i percevoir i l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/100 kg Ireland £/100 kg Italia Lit/ 100 kg France FF/ 100 kg 1 2 3 4 5 6 7 8 18.06 D I b) (') (8) 21,88 71,50 4,93 0,849 1 589 18.06 D II a) 1 11,43 35,50 2,44 0,466 869 18.06 D II a) 2 (') 11,43 35,50 2,44 0,466 869 18.06 D II b) 1 35,03 115,00 7,92 1,357 2 527 18.06 D II b) 2 aa) 19,14 60,50 4,17 0,766 1 428 18.06 D II b) 2 bb) 35,03 115,00 7,92 1,357 2 527 18.06 D II c) O 19.02 B II a) 4 aa) (4) 4,14 0 0 0 0 19.02 B II a) 5 aa) C) 6,30 18,00 1,24 0,274 512 19.03 A O 9,48 27,00 1,86 0,411 770 19.03 B I O 9,48 27,00 1,86 0,411 770 19.03 B II O 8,23 23,50 1,61 0,358 669 19.04 5,47 15,50 1,07 0,237 445 19.08 B I a) 5,03 14,50 0,99 0,219 409 19.08 B I b) 9,05 26,00 1,78 0,393 736 19.08 B II a) 2,14 0 0 0 0 19.08 B II b) 1 4,65 13,00 0,91 0,202 378 19.08 B II b) 2 O 13,24 41,50 2,86 0,533 998 19.08 B II c) 1 5,66 16,00 1,11 0,246 460 19.08 B II c) 2 C) 14,25 44,50 3,06 0,577 1 080 19.08 B II d) 1 7,17 20,50 1,41 0,311 583 19.08 B II d) 2 f) 15,76 48,50 3,35 0,643 1 202 19.08 B III a) 1 3,74 0 0 0 0 19.08 B III a) 2 f) 14,48 46,00 3,17 0,577 1 079 19.08 B III b) 1 5,25 15,00 1,03 0,228 427 19.08 B III b) 2 (J) 13,84 43,00 2,98 0,559 1 047 19.08 B III c) 1 7,77 22,00 1,52 0,337 631 19.08 B III c) 2 (J) 15,05 46,50 3,21 0,612 1 145 19.08 B IV a) 1 5,35 15,00 1,05 0,232 434 19.08 B IV a) 2 (J) 11,07 34,00 2,35 0,453 848 19.08 B IV b) 1 6,32 18,00 1,24 0,275 514 19.08 B IV b) 2 C) 14,06 44,00 3,02 0,569 1 065 19.08 B V a) 6,42 18,50 1,26 0,279 521 19.08 B V b) 6,89 19,50 1,35 0,299 560 21.07 C I 5,50 17,00 1,17 0,224 420 21.07 C II a) 11,22 36,00 2,48 0,443 825 21.07 C II b) 16,02 52,00 3,57 0,628 1 170 21.07 D I a) 1 26,84 88,00 6,08 1,035 1 938 1 . 8 . 80 Official Journal of the European Communities No L 201 / 13 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l'importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants i octroyer i l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom Ireland Italia France DM/100 kg FB/Flux/ 100 kg Fl/100 kg £/ 100 kg £/100 kg Lit/ 100 kg FF/ 100 kg 1 2 3 4 5 6 7 8 21.07 D I a) 2 36,02 118,50 8,17 1,391 2 589 I 21.07 D I b) 1 2,39 0 0 0 0 21.07 D I b) 2 4,40 14,50 1,00 0 0 \ 21.07 D I b) 3 32,02 105,50 7,26 1,236 2 301 21.07 D II a) 1 (4) \ 21.07 D II a) 2 (4) \ 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) ( 5) 21.07 G II a) 1 (') f) 8,01 26,50 1,82 0,309 575 21.07 G II a) 2 aa) (') O 10,14 32,50 2,24 0,402 749 21.07 G II a) 2 bb) (8) f) 11,21 35,50 2,45 0,448 836 21.07 G II a) 2 cc) (') O 12,28 38,50 2,65 0,495 923 21.07 G II b) 1 (') O 9,41 ' 30,50 2,09 0,370 690 21.07 G II b) 2 aa) (') O 11,15 35,00 2,43 0,446 831 \ 21.07 G II b) 2 bb) (') (') 12,22 38,50 2,64 0,492 918 21.07 G II c) 1 (') O 10,52 33,50 2,31 0,418 780 21.07 G II c) 2 aa) (') O 12,66 39,50 2,73 0,511 953 I 21.07 G II c) 2 bb) (') O 13,46 42,00 2,89 0,546 1 019 21.07 G II d) 1 12,53 39,00 2,70 0,506 943 \ 21.07 G II d) 2 14,40 44,50 3,07 0,587 1 095 \ 21.07 G II e) 15,55 48,00 3,30 0,637 1 189 21.07 G III a) 1 16,01 52,50 3,63 0,618 1 151 21.07 G III a) 2 aa) 18,15 58,50 4,05 0,711 1 324 21.07 G III a) 2 bb) 19,22 62,00 4,26 0,757 1 411 21.07 G III b) 1 17,42 56,50 3,91 0,679 1 265 21.07 G III b) 2 19,15 61,50 4,25 0,755 1 406 21.07 G III c) 1 18,52 60,00 4,13 0,727 1 355 21.07 G III c) 2 20,40 65,00 4,49 0,809 1 507 21.07 G III d) 1 20,54 65,50 4,52 0,815 1 519 21.07 G III d) 2 21,34 68,00 4,68 0,850 1 584 21.07 G III e) 22,05 70,00 4,82 0,880 1 641 21.07 G IV a) 1 24,01 79,00 5,45 0,927 1 726 21.07 G IV a) 2 26,15 85,00 5,87 1,020 1 900 21.07 G IV b) 1 25,42 83,00 5,72 0,988 1 840 21.07 G IV b) 2 26,80 87,00 5,99 1,048 1 952 21.07 G IV c) 26,53 86,00 5,94 1,036 1 930 21.07 G V a) 1 36,02 118,50 8,17 1,391 2 589 No L 201 / 14 Official Journal of the European Communities 1 . 8 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. yan het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir i l' importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom Ireland Italia France DM/100 kg FB/Flux/ 100 kg Fl/ 100 kg £/ 100 kg £/ 100 kg Lit/ 100 kg FF/ 100 kg 1 2 3 4 5 6 7 8 21.07 G V a) 2 36,56 120,00 8,28 1,414 2 632 21.07 G V b) 37,03 121,50 8,37 1,434 2 671 21.07 G VI Ã IX (s) 29.04 C III a) 1 5,84 16,50 1,15 0,254 475 29.04 C III a) 2 9,05 26,00 1,78 0,393 736 29.04 C III b) 1 8,32 23,50 1,63 0,361 676 29.04 C III b) 2 12,88 36,50 2,53 0,559 1 047 35.05 A 6,42 18,50 1,26 0,279 522 38.19 T I a) 5,84 16,50 1,15 0,254 475 38.19 T I b) 9,05 26,00 1,78 0,393 736 38.19 T II a) 8,32 23,50 1,63 0,361 676 38.19 T II b) 12,88 36,50 2,53 0,559 1 047 1 . 8 . 80 Official Journal of the European Communities No L 201 / 15 (') Pour les marchandises ne contenant pas de lactosÃ ©rum ou de lactose ajoutÃ ©, le montant compensatoire monÃ © ­ taire est calculÃ © en fonction de la quantitÃ © de sucre et/ou de lait Ã ©crÃ ©mÃ © en poudre contenue dans cette marchan ­ dise . Toutefois, lorsque le montant compensatoire monÃ © ­ taire rÃ ©sultant de ce calcul est supÃ ©rieur Ã celui fixÃ © ci ­ dessus, ce dernier est appliquÃ ©. (3) For exports to third countries and intra-Community trade, the compensatory amount shall be calculated on the basis of the respective quantities of common wheat, sugar and butter shown in the Annex to Regulation (EEC) No 1060/69, reduced by 10 %, with reference to the coefficients shown in footnote (4) of Part 5 'Milk and milk products' of this Annex . (') In the case of goods not containing added whey or lac ­ tose, the monetary compensatory amount shall be calcu ­ lated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . How ­ ever, where the monetary compensatory amount resul ­ ting from this calculation is greater than that fixed above , the latter shall be applied . (3) Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der je ­ weiligen Menge, um 10 % vermindert, an Weichweizen, Zucker und Butter berechnet, die im Anhang der Ver ­ ordnung (EWG) Nr. 1060/69 angefÃ ¼hrt sind, unter Be ­ zugnahme auf die Koeffizienten, die in der FuÃ note (4) des Teils 5 Sektor Milch und Milcherzeugnisse" dieses Anhangs angefÃ ¼hrt sind .(') Bei Waren, die keine zugesetzte Molke oder Milchzuk ­ ker enthalten, wird der WÃ ¤hrungsausgleichsbetrag unter Zugrundelegung der in dieser Ware enthaltenen Mengen an Zucker und/oder Magermilchpulver berechnet. Ist je ­ doch der so berechnete WÃ ¤hrungsausgleichsbetrag hÃ ¶her als der vorstehend festgesetzte , dann gilt der letztere . (3 ) Per le esportazioni nei paesi terzi e gli scambi intracomu ­ nitari , l'importo compensativo monetario deve essere cal ­ colato in funzione delle quantitÃ rispettive di grano te ­ nero, di zucchero e di burro, indicate nell'allegato del regolamento (CEE) n. 1060/69, diminuite del 10 % rife ­ rendosi ai coefficienti indicati nella nota (4) della parte 5a (Settore del latte e dei prodotti lattiero-caseari) del pre ­ sente allegato . (') Per le merci non contenenti siero di latte o lattosio addi ­ zionato, l'importo compensativo monetario Ã ¨ calcolato in funzione della quantitÃ di zucchero e/o di latte scremato in polvere contenuta in tale merce . Tuttavia , se l'importo compensativo monetario risultante da questo calcolo Ã ¨ superiore a quello sopra stabilito Ã ¨ quest'ultimo che si applica. O Voor uitvoer naar derde landen en in intracommunau ­ taire handel , moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe, suiker en boter welke zijn aangegeven in de bijlage bij Verordening (EEG) nr. 1060/69, verminderd met 10 % , met toepassing van voetnoot (4) van deel 5 sector melk en zuivelprodukten" van de onderhavige bijlage . (') Voor goederen die geen toegevoegde wei of lactose be ­ vatten , wordt het monetaire compenserende bedrag bere ­ kend op basis van de hoeveelheid suiker en/of magere ­ melkpoeder welke het goed bevat. Wanneer het op deze wijze berekende compenserende bedrag evenwel hoger is dan het hierboven vastgestelde bedrag, wordt dit laatste bedrag toegepast . (J ) Ved udfÃ ¸rsel til tredjelande og ved handel mellem med ­ lemsstaterne skal udligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr. 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede, sukker og smÃ ¸r nedsat med 10 °/o under anvendelse af de koefficienter, som er angi ­ vet i fodnote (4) til del 5 »MÃ ¦lk og mejeriprodukter « i dette bilag . (l) For varer, som ikke indeholder tilsat valle eller lactose, beregnes det monetÃ ¦re udligningsbelÃ ¸b pÃ ¥ grundlag af varens indhold af sukker og/eller skummetmÃ ¦lkspulver. Overstiger det monetÃ ¦re udligningsbelÃ ¸b, der fremkom ­ mer ved denne beregning, det ovenfor fastsatte udlig ­ ningsbelÃ ¸b, anvendes dog sidstnÃ ¦vnte . (J) Montants applicables, selon le cas, aux marchandises re ­ levant des sous-positions 21.07 G VI Ã IX du tarif doua ­ nier commun . (4) Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res , l'in ­ tÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet :  la teneur rÃ ©elle en poids de lait Ã ©crÃ ©mÃ © en poudre contenu,  la teneur en lactosÃ ©rum et/ou lactose" ajoutÃ ©s ainsi que la teneur en lactose du lactosÃ ©rum ajoutÃ ©O Amounts applicable as appropriate on goods falling un ­der subheadings 2 1 .07 G VI to IX. par 100 kilogrammes de produit fini .(2 ) BetrÃ ¤ge, die je nach Fall auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind. Le montant compensatoire est calculÃ © pour la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenu dans la mar ­ chandise .(2) Importi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 G VI a IX. ( 2) De bedragen die, naar gelang van het geval , op de pro ­ dukten van onderverdeling 2 1 .07 G VI tot en met IX van toepassing zijn . (2) BelÃ ¸b, der finder anvendelse pÃ ¥ varer, der henhÃ ¸rer un ­ der pos . 21.07 G VI til IX. (4) At the time of the completion of customs formalities, the party concerned shall be required to state in the declara ­ tion provided for this purpose :  the actual content by weight of skimmed-milk pow ­ der contained in the goods ,  the added whey content and/or lactose content and the lactose content of the added whey, per 100 kg of finished product . The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . (3 ) Pour les exportations vers les pays tiers et les Ã ©changes intracommunautaires, le montant compensatoire est Ã calculer en fonction des quantitÃ ©s respectives de blÃ © tendre, de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨ ­ glement (CEE) n ° 1060/69, diminuÃ ©es de 10 % , en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s Ã la note ( 4) de la par ­ tie 5 «Secteur du lait et des produits laitiers » de la prÃ © ­ sente annexe . (4) Bei der ErfÃ ¼llung der ZollfÃ ¶rmlichkeiten hat der Betref ­ fende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung folgendes anzugeben : No L 201 / 16 Official Journal of the European Communities 1 . 8 . 80  den tatsÃ ¤chlichen GewichtsanteÃ ¼ an Magermilchpul ­ ver,  den Gehalt an zugesetzter Molke und/oder Laktose sowie den Laktosegehalt der zugesetzten Molke je 100 kg des Enderzeugnisses . Der Ausgleichsbetrag wird auf die tatsÃ ¤chlich in der Ware enthaltene Menge Magermilchpulver berechnet. (5) Bedrag voortvloeiende uit toepassing op de onderschei ­ dene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten, suiker of melk of zuivel ­ produkten, van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm wor ­ den verhandeld. (5) Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive inde ­ holdte mÃ ¦ngder af korn og produkter, hvori korn ind ­ gir, sukker eller mÃ ¦lkeprodukter at anvende de udlig ­ ningsbelÃ ¸b, der gÃ ¦lder for disse produkter som sÃ ¥danne. (4) All'atto dell'espletamento delle formalitÃ doganali, l'in ­ teressato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista :  il tenore effettivo, in peso, di latte scremato in pol ­ vere contenuto nella merce  il tenore di siero di latte e/o lattosio addizionati , nonchÃ © il tenore di lattosio del siero di latte aggiunto per 100 kg di prodotto finito. L'importo compensativo viene calcolato per il quantita ­ tivo effettivo di latte scremato in polvere contenuto nella merce. C) Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (*) These amounts shall not apply to goods in immediate packings of a net capacity or 1 kg or less . (*) Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von 1 kg oder weni ­ ger. (') Tali importi non si applicano alle merci in imballaggi im ­ mediati di contenuto netto inferiore o uguale a 1 kg. (4) Bij de vervulling van de douaneformaliteiten dient de be ­ langhebbende in de daartoe voorgeschreven verklaring aan te geven :  het werkelijke gehalte in gewichtspercenten aan ma ­ gere-melkpoeder  het gehalte aan toegevoegde wei en/of lactose, als ­ mede het lactosegehalte van de toegevoegde wei (') Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto-inhoud per onmiddellijke verpakking van 1 kg of minder. per 100 kg eindprodukt. (') Disse belÃ ¸b anvendes ikke for varer i pakninger af netto ­vÃ ¦gt 1 kg og derunder. Het compenserende bedrag wordt berekend op de wer ­ kelijke in het produkt vervatte hoeveelheid magere-melk ­ poeder. (7) Pour, les marchandises relevant de cette sous-position, le montant compensatoire monÃ ©taire est applicable unique ­ ment en fonction du poids des pÃ ¢tes .(4) Ved afslutning af toldformaliteterne skal den pÃ ¥gÃ ¦Udende i den til formÃ ¥let beregnede erklÃ ¦ring angive  vÃ ¦gten af den faktiske mÃ ¦ngde skummetmÃ ¦lkspulver indeholdt i varen,  indholdet af tilsat valle og/eller lactose samt den til ­ satte valles lactoseindhold, (7) For goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar pro ­ ducts. pr. 100 kg fserdigvarer. (7) Bei Waren dieser Tarifstelle berechnet sich der WÃ ¤h ­rungsausgleichsbetrag ausschlieÃ lich nach dem Gewicht der Teigwaren.Det monetÃ ¦re udligningsbelÃ ¸b er beregnet for varens faktiske indhold af skummetmÃ ¦lkspulver. ( ) Per le merci comprese in questa sottovoce, l'importo compensativo monetario si applica solo in funzione del peso della pasta.(*) Montant rÃ ©sultant de l'application, aux quantitÃ ©s respec ­ tives de cÃ ©rÃ ©ales ou de produits issus de leur transforma ­ tion, de sucre ou de lait ou de produits laitiers, contenus dans la marchandise, du montant compensatoire appli ­ cable, selon leur espÃ ¨ce, auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat. (') Voor produkten die onder deze onderverdeling vallen, wordt het monetaire compenserende bedrag uitsluitend op basis van het gewjcht van de deegwaren toegepast. (') For varer henhÃ ¸rende under denne position anvendes det monetÃ ¦re udligningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni, spaghetti og lignende varer.(*) Amount to be calculated on the basis of the actual quan ­tities of any cereals or products resulting from their pro ­ cessing, sugar, milk or milk products , contained in the goods. Apply to these quantities the compensatory amounts applied when such products are traded as such . (s) Der Betrag wird errechnet, indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbei ­ tungserzeugnissen, an Zucker, an Milch oder Milcher ­ zeugnissen die AusgleichsbetrÃ ¤ge angewendet werden, die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men. (*) Si la marchandise contient du lactosÃ ©rum et/ou du lac ­ tose ajoutÃ ©s, aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas, le mon ­ tant compensatoire est Ã calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'an ­ nexe du rÃ ¨glement (CEE) n ° 1060/69 diminuÃ ©es de 10 % . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Ã tat membre Ã mon ­ naie valorisÃ ©e,  d'importation effectuÃ ©es dans un Ã tat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e,  d'exportation effectuÃ ©es dans un Ã tat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis du rÃ ¨gle ­ ment (CEE) n ° 974/71 , (5) Importo risultante dall'applicazione ai quanutativi rispet ­ tivi di cereali o di prodotti derivati dalla loro trasforma ­ zione, di zucchero o di latte o di prodotti lattiero-caseari contenuti nella merce, dell'importo compensativo appli ­ cabile, secondo la loro specie , ai detti prodotti agricoli scambiati come tali. 1 . 8 . 80 No L 201 / 17Official Journal of the European Communities Tuttavia, se debbono essere riscossi gli importi compen ­ sativi, detti importi sono quelli stabiliti . l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lactose ont Ã ©tÃ © ajoutÃ ©s au produit. Toutefois, les montants compensatoires qui sont fixÃ ©s &gt; s'appliquent si ces montants doivent Ã ªtre perÃ §us . (*) Indien het produkt toegevoegde wei en/of lactose bevat, wordt voor de in het produkt verwerkte zuivelprodukten geen compenserend bedrag toegekend; in dat geval moet net compenserende bedrag worden berekend op basis van de in de bijlage bij Verordening (EEG) nr. 1060/69 vermelde respectieve hoeveelheden zachte tarwe en suiker, verminderd met 10 % . Bij de vervulling van de douaneformaliteiten  bij uitvoer, in een Lid-Staat met geapprecieerde valuta,  bij invoer, in een Lid-Staat met gedeprecieerde valuta,  bij uitvoer, in een Lid-Staat die gebruik maakt van de mogelijkheid waarin is voorzien bij artikel 2 bis van Verordening (EEG) nr. 974/71 , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wei en/of lactose is toegevoegd. De vastgestelde compenserende bedragen zijn evenwel van toepassing, indien zij moeten worden geheven. (*) If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk pro ­ duets incorporated ; in such cases the compensatory amount is to be calculated on the quantities or common wheat and sugar indicated in the Annex to Regulation (EEC) No 1060/69, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (*) SÃ ¥fremt varen indeholder tilsat valle og/eller lactose, ydes der ikke monetÃ ¦re udligningsbelÃ ¸b for de tilsatte mÃ ¦lkeprodukter ; i sÃ ¥ tilfÃ ¦lde skal det monetÃ ¦re udlig ­ ningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ng ­ der af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr. 1060/69, formindsket med 10 % . Ved afslutning af  udfÃ ¸rselstoldformaliteterne i en medlemsstat med opskrevet valuta,  indfÃ ¸rselstoldformaliteterne i en medlemsstat med nedskrevet valuta,  udfÃ ¸rselstoldformaliteterne i en medlemsstat, der ud ­ nytter den i artikel 2a i forordning (EÃF) nr. 974/71 omhandlede mulighed , skal det i den dertil foreskrevne erklÃ ¦ring angives, hvor ­ vidt der er tilsat valle og/eller lactose til produktet. De monetÃ ¦re udligningsbelÃ ¸b, der er fastsat, finder dog anvendelse, sÃ ¥fremt de skal opkrÃ ¦ves . (*) Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbetrag gewÃ ¤hrt. In diesem Fall ist der - Ausgleichsbetrag nach den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw. Zucker abzÃ ¼glich 10 % zu berechnen. Bei der ErfÃ ¼llung  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewerteter WÃ ¤hrung,  der EinfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher bewerteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat, der von der MÃ ¶glichkeit nach Artikel 2a der Verord ­ nung (EWG) Nr. 974/71 Gebrauch macht, hat der Betreffende in der zu diesem Zweck vorgesehe ­ nen ErklÃ ¤rung anzugeben, ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist. Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge, falls diese BetrÃ ¤ge erhoben werden mÃ ¼ssen. (*) Le premier et le deuxiÃ ¨me alinÃ ©a de la note (*) ne s'appli ­ 3uent pas aux marchandises en emballages immÃ ©diats'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (*) The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . C) Der erste und zweite Unterabsatz des Vermerks (*) gel ­ ten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Nettoinhalt von hÃ ¶chstens 1 kg. (*) Se la merce contiene siero di latte e/o lattosio aggiunu, per i prodotti lattiero-caseari incorporati non viene con ­ cesso alcun importo compensativo ; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quanti ­ tativi rispettivamente di frumento tenero e di zucchero indicati nell'allegato del regolamento (CEE) n. 1060/69 diminuito del 10 °/o . All'atto dell'espletamento delle formalitÃ doganali :  di esportazione, effettuate in uno Stato membro a moneta apprezzata,  d'importazione, effettuate in uno Stato membro a moneta deprezzata,  di esportazione, effettuate in uno Stato membro che si avvale della facoltÃ prevista dall'articolo 2 bis del regolamento (CEE) n. 974/71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista se al prodotto sono stati aggiunti o meno siero di latte e/o lattosio . (') Il primo e il secondo comma della nota (') non si appli ­ cano alle merci in imballaggi immediati di contenuto netto inferiore o eguale a 1 kg . (*) De eerste en tweede alinea van voetnoot (') zijn niet van toepassing op produkten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer- dan 1 kilogram bevinden . (*) FÃ ¸rste og andet stykke i bemÃ ¦rkning (') gÃ ¦lder ikke for varer i pakninger af nettovÃ ¦gt pÃ ¥ 1 kg eller derunder. No L 201 / 18 Official Journal of the European Communities 1 . 8 . 80 ANNEX II Coefficients provided for in Article 4 (3 ) of Regulation (EEC) No 1380/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France  Beef and veal 0-912 0-983 1-017 0-983 _  Milk and milk products 0-902 0-978  1-017 0-983   of Regulation (EEC) No 1059/69 0-912 0-983  1-017 0-983   Pigmeat 0-902 0-981  1-071 0-983   Sugar and isoglucose 0-912 0-983  1-017 0-983   Cereals 0-912 0-983  1-017 0-983   Eggs and poultry and albumins 0-912 0-983  1-017 0-983   Wine 0-902   1-071 .   1 . 8 . 80 Official Journal of the European Communities No L 201 / 19 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III Application de l'article 2 «bis » do rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Taux de change de la lire italienne et de la livre anglaise [article U paragraphe 3 du rÃ ¨glement (CEE) n ° 1380/75] Exchange rate for the lira and the pound sterfing (Artide 11 (3) of Regulation (EEC) No 1380/75 ) Wechselkurse der Lira und des englischen Pfundes (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75) Tasso di cambio della lira e della sterlina inglese (articolo 11 , paragrafo 3, del regolamento (CEE) n. 1380/75) Wisselkoersen van de lire en van het Engelse pond (artikel U, lid 3, van Verordening (EEG) nr. 1380/75) Valutakurser for Iii « og det engelske pund (artikel 11 , stk. 3, i forordning (EÃF) nr. 1380/75) 100 Lit (Ã Roma + Milano) 3,35047 FB/Flux 0,648205 Dkr 0,209221 DM 0,485414 FF 0,229124 Fl 0,0557007 £ (Irl) 0,0506719 £ (UK) 1 £ (UK) 66,5465 FB/Flux 12,9042 Dkr 4,13885 DM 9,61195 FF 4,54561 Fl 1,10556 £ (Irl) 1 £ (W) 0,904519 £ (UK) No L 201 /20 Official Journal of the European Communities 1 . 8 . 80 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140/79 and fixed in advance from 1 August 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports ' carried out from Germany Pigmeat 0-887744 1 November 1980 Benelux Pigmeat 0-893064 1 November 1980 Italy Pigmeat 0-252137 1 November 1980 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary compensatory amount was applied for during the period of its validity.